PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Van Zandt, Douglas
Application No. 15/903,004
Filed: February 22, 2018
For: Elevated Pivot Bracket For A Wheelbarrow

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed October 11, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely file a proper reply within meaning of 37 CFR 1.137(a) to the Notice to Correct Application Papers (Notice) mailed May 17, 2021.  The Notice set a period for reply of two (2) months from the mail date of the Notice.  No extension of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on July 20, 2021. A Notice of Abandonment was mailed on September 29, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment; (2) the petition fee of $525.00; and (3) a proper statement of unintentional delay. 

This application is being referred to Technology Center Art Unit 3618 for appropriate action in the normal course of business on the reply received October 11, 2021.

Telephone inquiries concerning this decision should be directed to Ann Marie Ziegler at (571) 272-7151. All other inquiries concerning the examination or status of this application should be directed to the Technology Center at their customer service line (571) 272-3600.


/April M. Wise/
April Wise
Paralegal Specialist, Office of Petitions